Appeal by defendant, as limited by his motion, from four sentences of the County Court, Suffolk County (Doyle, J.), all imposed June 2, 1980, upon his convictions of robbery in the first degree, attempted robbery in the first degree, and robbery in the third degree (two counts), upon his pleas of guilty, the sentences being concurrent terms of imprisonment of 3 to 9 years, 2 to 6 years, and IV2 to 4V2 years, respectively. Sentences modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on the conviction of robbery in the first degree to a term of imprisonment of 2 to 6 years. As so modified, sentences affirmed. The sentence imposed upon the conviction of robbery in the first degree was excessive to the extent indicated. Titone, J.P., Gulotta and Margett, JJ., concur.
Thompson, J., concurs as to the affirmance of the sentences imposed upon the convictions of attempted robbery in the first degree and robbery in the third degree, but otherwise dissents and votes to affirm the sentence imposed upon the conviction of robbery in the first degree.